Title: To George Washington from Peter Hog, 14 June 1756
From: Hog, Peter
To: Washington, George



Sir
Fort Dinwiddie 14th June 1756

Inclosed are the Returns of the Company Untill this date that goes by the party for the pay. It is strange that Majr Lewis should Mistake his Instructions in refusing to pay arrears to any but the Men originally belonging to his Company. Lt Collo. Stevens who was pay mastr at that time can Inform you how I Came to have 2 Mos. Arrears due more than the other officers vizt from 29th Octr till 29th Decr pray Let me know where I

am to Apply for the payment of that, as well as the Arrears due to my former Company, as most of it is owing to Majr Carlile for goods Advanced them & he Complains of Lying out of his money. I formerly Sent under Cover to you the pay Rolls for Jany & Decr Last in mine dated 3d February, and at same time the Accot of Debursements to the Commisy to him directed tho. both he & the pay Mastr Write as if they had never Recd them advise if the sd Lettr Came to hand. I am Sir Your Very hume Servt

Petr Hog


P:S. the Men are Importunate to know when they are to Receive their Cloaths & Serjt McCully how he is to be reimbursed for his Expences after the Deserters the accot I inclosed in mine of 3d February. P:H:

